Nasdaq: NEOL Laurence P. Birch President and CEO Dr. Aquil Rahman Chief Scientific Officer Emeritus Safe Harbor Statement Various remarks that we may make about future expectations, plans and prospects for the Company constitute forward-looking statements for purposes of the Safe-Harbor provisions under The Private Securities Litigation Reform Act of 1995. Such forward-looking statements are necessarily current estimates reflecting the judgment of the Company’s management and involve risks and uncertainties that could cause actual results to differ materially from those indicated by these forward-looking statements as a result of various important factors, including those discussed in the Risk Factors section of our most recent Annual Report on Form 10-K and in our most recently filed quarterly reports on Form 10-Q which are on file with the Securities and Exchange Commission. Dedicated to Discovery & DevelopmentEngaged in the research, development and commercialization of new and innovative cancer drugs for therapeutic applicationsDrug development program includes two proprietary platforms:NeoLipid drug delivery systemTumor-targeting toxin platform, which includes development for a new indication of Pulmonary FibrosisMultiple drug product candidates advanced to various stages of clinical developmentPhase I and II Trials currently projected to begin in late 2007 and early 2008 Restructuring InitiativeReorganization strategy announced in April 2007 aimed at:Reducing annualized cash consumption levels to approximately $5 million plus $2-to-$3 million for external clinical costsRealigning cost structure to progress several drug candidates to next strategic eventReorganization initiatives to date have included:Maintaining a core team of technical employees to support development activities and ensure regulatory compliance for all drug candidatesFormed a new management team and leaner board with relevant experience and expertise, including Dr. Aquil Rahman, NEOPHARM's cofounder and Chief Scientific Officer EmeritusNEOPHARM is focused on driving R&D activities to bring the pipeline to fruition and identify new opportunities and partnershipsAvailable resources are currently projected to be sufficient to progress several drug candidates through Phase I and II completion Near-term Strategy Avenues for OpportunityIdentify appropriate partner and/or out-license candidatesEnsure regulatory compliance with all drug candidatesManage cost structure to maximize resources allocated to drug development activities, which includes offshore trialsProgress several drug product candidates through Phase II completionProtect and enhance the value of NEOPHARM’s intellectual property NeoPharm’s Drug Platforms and Candidates NeoLipid PlatformLEP-ETU (liposomal paclitaxel)An anti-cancer agent that is designed to prevent cell division by promoting the assembly and stabilization of microtubulesPossible indications for breast, ovarian, prostate, and non-small cell lung cancersLE-SN38 (liposomal SN38)Phase I completed; Phase II results for the treatment of colorectal cancer were not satisfactoryOther possible indications such as triple negative breast cancer to be exploredLE-DT (liposomal docetaxel)Potential alternative therapy for patients allergic or less responsive to TaxoterePossible indications for breast, ovarian, prostate, and non-small cell lung cancersLE-rafAONDesigned and developed to inhibit activated c-raf-1 gene, which has been associated with radiation and chemotherapy resistance. c-raf gene-specific antisense. Cintredekin Besudotox (Two Indications)Recurrent Glioblastoma Multiforme (GBM)Pulmonary Fibrosis NeoLipid PlatformLEP-ETUPotential Annual Revenues: $75 to $100 million,* if approvedCompetition: US Biosciences (Previously, American Pharmaceutical Partners, APP), Bristol Myers: Generic TaxolLE-SN38Potential Annual Revenues: $250 million,* if approvedCompetition: Pfizer, CPT-11LE-DTPotential Annual Revenues: estimated near $100 million,* if approvedCompetition: SanofiLE-rafAONPotential Annual Revenues: $300 million,* if approvedCompetition: Eli Lilly, ISIS Market Opportunity for Drug Candidates * Source * Source – internal projections internal projections Cintredekin BesudotoxRecurrent Glioblastoma Multiforme (GBM)Potential Annual Revenues: $100 million,* if approvedCompetition: MGI PharmaPulmonary FibrosisPotential Annual Revenues: Significant market opportunity; no treatment currently availableCompetition: Standard of care Milestones for NeoLipid PlatformUpcoming TrialsLEP-ETU – indication breast cancer – Phase II currently projected to start in early 2008Approximately 35 patientsLE-SN38 – indication triple negative breast cancer; possible indication on proof of conceptPossible Phase II currently projected to start in mid-to-late 2008Approximately 30 patientsUpcoming IND SubmissionsLE-DT – indication breast cancer – IND submission currently expected late 2007, Phase I start in early 2008LE-rafAON – indication pancreatic cancer – Re-formulation and IND submission currently expected in late 2007 Milestones for Cintredekin Besudotox Two IndicationsFor the treatment of pulmonary fibrosis and asthmaLicensing agreement initiated with NIH in June 2007Approximately 40,000 Americans die each year from pulmonary fibrosisFew treatments exist for this disease and no known cureCompiling all pre-clinical data available, which has shown positive preliminary evidenceAnticipating Phase I trial to begin in mid-2008For the treatment of recurrent glioblastoma multiforme (GBM)Based on the outcome of the PRECISE Trial, on March 28, 2007 the FDA concluded that an additional Phase III trial would be requiredSignificant advances in drug delivery technologies are now identifiedActive ongoing review of various physico-chemical parameters of Cintredekin Besudotox expected to be completed in late 2007Exploring strategic options that will add a body of knowledge about drug delivery methods along with financial partnership Benchmarks for SuccessNeoLipid PlatformLEP-ETU – Phase II patient enrollment – early 2008*LE-SN38 – Phase II patient enrollment – mid-to-late 2008*LE-DT – Phase I patient enrollment – early 2008*LE-rafAON – IND submission – late 2007*Phase I Trial to start following submissionIL-13 for indication of Pulmonary FibrosisPhase I patient enrollment – mid-2008*IL-13 for indication of recurrent GBMExploring partnership opportunities and new drug delivery technologies * Based on current projections * Based on current projections NeoLipid Drug Delivery Platform NeoLipid Proprietary Liposomal PlatformSmall Size~150 – 200 nanometersUniform Manufacturing95% at ≤200 nanometersEntrapment Efficiency>80%Easy to UseLyophilizedReconstitutes in two-to-five minutesProvides increased solubilityDeliver More Active Drug IV every three weeks IV every three weeks IV every three weeks Administration 275 mg/m2 260 mg/m2 175 mg/m2 Expected/Usual Dose Safety 325 mg/m2 260 mg/m2 175 mg/m2 MTD 13%-42% (expected) 71% 70% Neuropathy 4% (expected) No No 25% (Target) Moving into Phase II LEP LEP-ETU ETU2 Launched Launched Status Severe Neuropathy 10% 7% No Yes Premedication Cremophor Response Rate No Yes Safety 21.5%+ 11% - 28%+ Efficacy Abraxane Abraxane 1 + Taxol Taxol 1 / Paclitaxel Paclitaxel+ Drug/Class Drug/Class Potential LEP Potential LEP-ETU ADVANTAGE ETU ADVANTAGE Paclitaxel Product Profiles Paclitaxel Product Profiles LEP LEP-ETU May Offer Better Efficacy, Safety and Tolerability ETU May Offer Better Efficacy, Safety and Tolerability + Package Insert 1 Taxol is a product of Bristol Myers; Abraxane is a product of Abraxis BioScience 2 This is NEOPHARM’s current target profile and needs to be validated in clinical trials. Comparative safety and effectiveness have not been established in head-to-head clinical trials. LEP-ETU SummaryPhase I clinical trial results for LEP-ETULEP-ETU appeared to be well tolerated in terms of typical paclitaxel side effects by the majority of patients, including those receiving the higher doses of drugAntitumor activity was observed:16% of patients experiencing partial responses (shrinkage of tumor by 50% or more)44% of patients evidenced stable disease and were able to complete 4 or more 3-week cycles of LEP-ETU treatmentPatients previously treated with taxanes were among those who responded to LEP-ETU.NEXT STEPS – Initiating a Phase II trial in early 2008 LE-SN38 SummaryPhase I clinical trial results for LE-SN38Demonstrated the safety and tolerability of LE-SN38Established a maximum tolerated dose (MTD) for all but a small subset of patients that metabolize SN-38 slowlyPharmacokinetic analysis of blood samples from patients treated with LE-SN38 showed that blood levels and systemic drug exposure to SN-38 were comparable to or greater than that expected from the marketed Camptosar dose based on previously published studies.Pharmacokinetic parameters appear to be significantly different from CPT-11Phase II clinical trial for LE-SN38 in metastatic colorectal cancerOn March 30, 2007, the Company announced that the interim analysis of data did not achieve the primary tumor response endpointChosen patient population being reconsideredNext Steps Possibly initiating a Phase II trial in mid-to-late 2008 for other indication LEP-DT SummaryLEP-DT is NEOPHARM’s early stage liposomal formulation of the anti-cancer agent docetaxel, which is the active ingredient in Sanofi Aventis’
